— In a proceeding for the issuance of preliminary letters testamentary, petitioner appeals from an order of the Surrogate’s Court, Westchester County, dated August 30, 1978, which directed that preliminary letters testamentary be issued to The Bank of New York. Order affirmed, with $50 costs and disbursements payable to The Bank of New York by the appellant personally. The Surrogate was empowered under the statute to grant preliminary letters testamentary to The Bank of New York and, in the exercise of his discretion, properly did so. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.